    Case: 3:21-cv-00224-wmc Document #: 10 Filed: 08/02/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


LORI A. GINTNER,

                          Plaintiff,
     v.

DIANA R. SCHIRA, ANDREW W. SCHMIDT,
SCHMIDT & SCHMIDT S.C., RODNEY OLESON,                               ORDER
CHAD R. LEVANETZ, RUDER WARE, ASSOCIATED
BANK, NATIONAL ASSOCIATION, SPS, SELECT                           21-cv-224-jdp
PORTFOLIO SERVICING, TIMOTHY L. KOSTKA,
KOSTKA & ASSOCIATES, LLC, ADVANTAGE
COMMUNITY BANK n/k/a/ NICOLET NATIONAL
BANK, and PATRICK M. MCMENAMIN,

                          Defendants.


    I am disqualifying myself in this case pursuant to 28 U.S.C. § 455.

     Entered August 2, 2021.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        JAMES D. PETERSON
                                        District Judge
